Title: To John Adams from Rufus King, 12 January 1802
From: King, Rufus
To: Adams, John



Sir,
London January 12. 1802

I have the honour to send you enclosed the copy of a convention which I have signed with Lord Hawkesbury concerning the 6. & 7. Arts. of the Treaty of 1794—As the discussions which led to this Result were begun and conducted under your instructions, I feel it to be my Duty, as well as a mark of Respect that is due to you, to send you this Copy by the same opportunity that I avail myself of, to transmit the original to the department of State.
No one knows more thoroughly than you do, the source of those difficulties, often discouraging, & some times disgusting, which continue to encumber our negotiations with this Government; The affair of the Debts of all others was the most likely to revive feelings and Prejudices not yet extinguished, & which have been suffered to do so much real discourse to both Countries; I have notwithstanding persevered, and waded through—; whether meritoriously or otherwise, is a question, that I must refer to those, whose Provence it is to decide—
With entire respect, and the most sincere Attachment, / I have the Honour to be / Sir, / Your obedient & faithful Servant
Rufus King